Citation Nr: 0621592	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  05-07 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial compensable evaluation for L4-L5 
facet arthropathy.


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served from September 1999 to September 2003.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied an initial compensable evaluation for 
L4-L5 facet arthropathy.


In a June 2006 statement in support of claim, the veteran 
appeared to claim a compensable evaluation for a 
gynecological condition.  As this claim has not been 
developed for appellate review, the Board refers it to the RO 
for appropriate action.


FINDING OF FACT

The competent medical evidence demonstrates that the veteran 
has normal range of motion in the lumbar spine with flexion 
of 90 degrees, and does not have muscle spasm or guarding 
resulting in abnormal gait or abnormal spinal contour, or 
incapacitating episodes of at least one week in duration 
during the past 12 months.


CONCLUSION OF LAW

The schedular criteria for an initial compensable evaluation 
for L4-L5 facet arthropathy have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5243 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in May 2004; a rating 
decision July 2004; and a statement of the case in January 
2005.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the 
adjudication in the March 2005 supplemental statement of the 
case.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained a 
medical examination in relation to this claim.  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects the ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, the veteran appealed the original 
assignment of a disability evaluation following an award of 
service connection.  38 U.S.C.A. § 5107(a); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).  Since the veteran timely 
appealed the rating initially assigned for the disability, 
the Board must consider entitlement to "staged" ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the appeal.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

Where evaluation is based upon limitation of motion, and 
functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40, 4.45 must also be 
considered.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Consideration of 
functional loss due to pain, however, is not required when 
the current rating is the maximum disability rating available 
for limitation of motion.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

The RO has evaluated the veteran's low back condition under 
38 C.F.R. § 4.71a, Diagnostic Code 5243, which provides that 
intervertebral disc syndrome (preoperatively or 
postoperatively) is to be rated either under the General 
Rating Formula or under the Incapacitating Episodes Formula, 
whichever method results in the higher evaluation when all 
disabilities are combined under 38 C.F.R. § 4.25.

The General Rating Formula provides that a 10 percent rating 
is warranted when there is forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees, or 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees, or 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees, or muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour, or vertebral body 
fracture with loss of 50 percent or more of the height.

The Incapacitating Episode Formula provides that a 10 percent 
rating is warranted with incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months.  Incapacitating episodes are 
defined as episodes requiring bed rest prescribed by a 
physician and treatment by a physician.

Based on thorough review of the record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for an initial compensable evaluation for a L4-L5 facet 
arthropathy under either formula.

A VA examination conducted in May 2004 revealed that the 
veteran's gait and posture were normal.  Range of motion in 
the lumbar spine was normal, with flexion of 90 degrees, 
extension of 30 degrees, side bending of 45 degrees, and 
rotation of 45 degrees."  Spasm was not found and range of 
motion was not limited by pain, fatigue, weakness or lack of 
endurance on repetition.

In February 2005, the VA conducted MRI examinations of the 
veteran's cervical and thoracic spine.  The cervical spine 
showed "loss of the normal cervical lordosis" with "no 
other significant abnormalities," while the thoracic spine 
was unremarkable.

The Board finds that an initial compensable evaluation for 
L4-L5 facet arthropathy is not warranted.  The competent 
medical evidence shows that the veteran has normal posture, 
gait, and range of motion in the lumbar spine with forward 
flexion of 90 degrees.  Upon examination, spasm was not found 
and range of motion was not limited by pain, fatigue, 
weakness, or lack of endurance on repetition.  In the 
substantive appeal, the veteran states that she has 
experienced pain and spasms upon bending however, there are 
no recent treatment records to support her claim.  Thus, even 
with consideration of the DeLuca factors, the veteran's low 
back disability does not warrant an initial compensable 
evaluation.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Finally, the competent medical 
evidence does not provide that the veteran was prescribed bed 
rest by a physician of at least one week during the past 12 
months.

While an MRI study conducted during the veteran's service 
shows a finding of arthropathy, VA X-rays in conjunction with 
the May 2004 examination were normal and a February 2005 VA 
MRI study did not show any arthritis.  Therefore, the Board 
finds that an increased rating cannot be warranted pursuant 
to the criteria found in Diagnostic Codes 5003 because those 
criteria require X-ray evidence of arthritis in order to 
warrant a compensable rating.  38 C.F.R. § 4.71a.

The Board recognizes the veteran's own contention as to the 
severity of the low back condition.  Lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  See Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  As a layperson, however, 
the veteran is not competent to provide an opinion requiring 
medical knowledge, such as a diagnosis, or an opinion 
relating to medical causation and etiology that requires a 
clinical examination by a medical professional.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  As a result, the 
veteran's assertions do not constitute competent medical 
evidence in support of an initial compensable evaluation for 
L4-L5 facet arthropathy.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim and an initial 
compensable evaluation for L4-L5 facet arthropathy is denied.




ORDER

An initial compensable evaluation for L4-L5 facet 
arthropathy, is denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


